TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2013



                                     NO. 03-13-00344-CV


                                    Shawn Hizey, Appellant

                                                v.

     Deutsche Bank Trust Company Americas as Trustee for Rali 2007 QS2, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
      DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE GOODWIN




THIS DAY came on to be submitted to this Court the joint motion to dismiss the appeal in the

above cause, and the Court having fully considered said motion, and being of the opinion that

same should be granted: IT IS THEREFORE considered, adjudged and ordered that said

motion is granted, and that the appeal is dismissed. It is FURTHER ordered that each party

shall pay all costs of the appeal incurred by that party; and that this decision be certified below

for observance.